 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9                                  WESTERN DISTRICT OF WASHINGTON
10
     MUFFIN ANDERSON,                                  No. C18-73 RSM
11
                            Plaintiff,                 STIPULATED MOTION AND ORDER
12                                                     FOR DISMISSAL WITH PREJUDICE
              v.
13
     JP Morgan Chase & Co., a corporation;
14   SELECT PORTFOLIO SERVICING, INC.,
     a Utah Corporation; QUALITY LOAN
15   SERVICE CORPORATION, a California
     Corporation; and DOES 1 THROUGH X,
16   inclusive,

17                          Defendants.

18

19                                            STIPULATION

20            Plaintiff Muffin Anderson and Defendant Select Portfolio Servicing, Inc. (“SPS”) stipulate

21   to dismissal of remaining claims under the First Amended Complaint with prejudice and without

22   an award of fees or costs to any party. No claims remain for resolution.

23

24

25

26

     STIPULATED MOTION AND ORDER FOR
     DISMISSAL WITH PREJUDICE - 1
     (No. 2:18-cv-00073-RSM)                                                        STOEL RIVES LLP
                                                                                         ATTORNEYS
                                                                    600 University Street, Suite 3600, Seattle, WA 98101
     100689989.1 0052161-05596                                                   Telephone (206) 624-0900
 1   DATED: March 12, 2019.

 2
     /s/ Vanessa S. Power                       /s/ Darryl Parker
 3   Vanessa Soriano Power, WSBA No. 30777      Darryl Parker, WSBA No. 30770
     KC Harding, WSBA No. 51291                 CIVIL RIGHTS JUSTICE CENTER, PLLC
 4
     STOEL RIVES LLP                            2150 North 107th St. Ste. 520
 5   600 University Street, Suite 3600          Seattle, WA 98133
     Seattle, WA 98101                          Telephone: 206-577-7719
 6   Telephone: 206-624-0900                    Email: parker@civilrightsjusticecenter.com
     Email: vanessa.power@stoel.com
 7   Email: kc.harding@stoel.com                Attorneys for Plaintiff Muffin Anderson
 8
     Attorneys for Defendant Select Portfolio
 9   Servicing, Inc.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND ORDER FOR
     DISMISSAL WITH PREJUDICE - 2
     (No. 2:18-cv-00073-RSM)                                             STOEL RIVES LLP
                                                                              ATTORNEYS
                                                         600 University Street, Suite 3600, Seattle, WA 98101
     100689989.1 0052161-05596                                        Telephone (206) 624-0900
 1                                                 ORDER

 2            This matter came before the Court on the parties’ stipulation. Based on the stipulation and

 3   the pleadings and records on file, IT IS ORDERED that the Stipulation to Dismiss with Prejudice

 4   is GRANTED. Plaintiff’s claims against Defendant SPS are dismissed with prejudice and without

 5   costs or attorneys’ fees to either party.

 6

 7            DATED this 14th day of March 2019.

 8

 9                                                 A
                                                   RICARDO S. MARTINEZ
10                                                 CHIEF UNITED STATES DISTRICT JUDGE

11

12

13

14

15   Presented by:
16   STOEL RIVES LLP
17
     s/ Vanessa Power
18   Vanessa Soriano Power, WSBA No. 30777
     vanessa.power@stoel.com
19
     600 University Street, Suite 3600
20   Seattle, WA 98101
     Telephone: (206) 624-0900
21   Facsimile: (206) 386-7500

22   Attorneys for Defendant
     Select Portfolio Servicing, Inc.
23

24

25

26

     STIPULATED MOTION AND ORDER FOR
     DISMISSAL WITH PREJUDICE - 3
     (No. 2:18-cv-00073-RSM)                                                         STOEL RIVES LLP
                                                                                          ATTORNEYS
                                                                     600 University Street, Suite 3600, Seattle, WA 98101
     100689989.1 0052161-05596                                                    Telephone (206) 624-0900
